DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Amendment filed August 30, 2022 has been entered. Claim 1 has been amended, and claim 15 is a new claim. Claims 1-15 are currently pending and are examined herein.

Status of the Rejection
All 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections from the previous office action mailed out on June 30, 2022 are maintained and modified only in response to the amendments to the claims.
35 U.S.C. § 103 rejection for the new claim 15 is necessitated by the amendments.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action mailed out on June 30, 2022.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wojcicki et al. (US 2011/0056194 A1).

Regarding claim 1, Wojcicki teaches a hydraulic pump arrangement (hydraulic system 30, Fig. 2) comprising a plurality of motor-pump units (DMP 26-29) connected to a common confluence (actuator supply lines 66-69), wherein each motor-pump unit of the hydraulic pump arrangement comprise:
a pump (pumps 31-34) configured to provide pressurized fluid at an outlet (45-48); 
a motor (motors 41-44) arranged to drive the pump; and 
a bypass valve (distribution valves 84-99) configured to relieve pressure at the outlet (the limitation “configured to relieve pressure at the outlet” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Wojcicki teaches the distribution valves 84-99, which is configured to relieve pressure at the pump outlet to drive the hydraulic actuators 22-25 [para. 0022], therefore, the distribution valves 84-99 is configured to perform the claimed functions above), wherein the outlet is connected to the common confluence (see Fig.2), and is connected to a return line (the reservoir return line 72 [para. 0022]) via the bypass valve; and  
a controller (supervisory controller 50) configured to receive a feedback signal (paragraph [0027] lines 1-5; paragraph [0029] lines 9-23 ) from each motor-pump unit and to actuate the bypass valve of a motor-pump unit of the plurality of motor-pump units, on a basis of a motor speed of the motor-pump unit (paragraphs [0021]-[0024]).

Regarding claim 2, Wojcicki teaches the hydraulic pump arrangement according to claim 1. Wojcicki further teaches wherein the motor of the motor- pump unit comprises a variable-frequency drive (variable speed drive 57-60, paragraph [0019]).  

Regarding claim 3, Wojcicki teaches the hydraulic pump arrangement according to claim 1. Wojcicki further teaches wherein the bypass valve is at least one of: a seat valve, a spool valve, and a controllable relief valve (valve 84-89 is a controllable relief valve controlled by the controller 50 (paragraph [0023]).  

Regarding claim 4, Wojcicki teaches the hydraulic pump arrangement according to claim 1. Wojcicki further teaches wherein the pump of the motor- pump unit is at least one: an internal gear pump, an external gear pump, and an axial piston pump (gear pump in paragraph [0018]).  

Regarding claim 5, Wojcicki teaches the hydraulic pump arrangement according to claim 1. Wojcicki further teaches wherein the motor-pump unit comprises a speed sensor ( the speed and torque data can be measured by sensors attached to the drive shaft, lines 7-8 in paragraph [0029]) arranged to determine the motor speed and to provide the feedback signal to the controller.
Regarding claim 6, Wojcicki teaches the hydraulic pump arrangement according to claim 1. Wojcicki further teaches wherein the motor-pump unit comprises a pressure transducer (fluid flow and pressure can be measured directly by sensors at the supply outlet, the last line in paragraph [0029]) arranged at the outlet and configured to provide a feedback signal to the controller.

Regarding claim 7, Wojcicki teaches the hydraulic pump arrangement according to claim 1. Wojcicki further teaches the controller is configured to estimate a value of pressure and/or flow at the confluence from the feedback signals (fluid flow and pressure at the outlet are estimated from speed and torque the motors, paragraph [0029], and step 118 in Fig.3) and to compare an estimated quantity with a reference quantity (step 120, Fig. 3; paragraph [0030]).  

Regarding claim 8, Wojcicki teaches a method (the disclosure relates to the systems and methods [para. 0002]) of operating the hydraulic pump arrangement according to claim 1, the method comprising a step of obtaining a reference quantity (the amount of hydraulic fluid desired to operate the shovel, paragraph [0021]) and determining a corresponding actual quantity at the confluence (the step 118 in Fig.3, paragraph [0029]) and, if the actual quantity is greater than the reference quantity, the method comprises reducing a speed of the motor-pump unit to a minimum operating speed (paragraph [0052]), opening the bypass valve of the motor-pump unit (paragraph [0024], detailing redirection through the distribution valves), stopping the motor-pump unit and closing the bypass valve of the motor-pump unit (paragraph [0024], detailing deactivation of pump assignments); if the actual quantity is lower than the reference quantity, the method comprises the steps of: opening the bypass valve of an additional motor-pump unit, starting the motor-pump unit, and increasing the speed of the motor-pump unit to reach a minimum operating speed (paragraphs [0048] [0049] [0051] [0052], the controller 242 operates the valving 252 configurated to combine the flows and pressures of different pumps 232, and the controller 242 further controls the speed of the pumps 232), and subsequently closing the bypass valve of the motor-pump unit (paragraph [0024], detailing deactivation of pump assignments if the output of a particular pump is not required at a given point in time).  

Regarding claim 9, Wojcicki teaches the method according to claim 8. Wojcicki further teaches a step of decreasing the speed of a number of operational motor-pump units towards the minimum operating speed while the actual quantity is greater than the reference quantity (paragraph [0052]).  

Regarding claim 10, Wojcicki teaches the method according to claim 8. Wojcicki further teaches a step of increasing the speed of a number of operational motor-pump units towards a maximum operating speed while the actual quantity is lower than the reference quantity (paragraphs [0048] [0049] [0051] [0052]).  

Regarding claim 11, Wojcicki teaches the method according to claim 8. Wojcicki further teaches the motor of the motor-pump unit comprises a variable-frequency drive  configured to provide a speed feedback signal (variable speed drive 57-60 in Figure 2, paragraph [0019]), and further teaches regulation of the bypass valve of the motor-pump unit on a basis of the speed feedback signal (Figure 2 , paragraphs [0021]-[0024]).  

Regarding claim 12, Wojcicki teaches the method according to claim 8. Wojcicki further teaches a step of modelling the motor-pump unit to determine a relationship between motor speed and pump flow and/or to determine a relationship between motor torque and pump pressure and/or to determine a relationship between motor torque and pressure at the confluence (paragraph [0029]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcicki, as applied to claim 1 above, and in view of Wu et al. (IEEE/ASME Transactions on Mechatronics, 2012, 17(5), pp. 907-914, hereinafter Wu.).

Regarding claim 13, Wojcicki teaches the hydraulic pump arrangement according to claim 1,and further teaches wherein the hydraulic pump arrangement may be used with a service crane (paragraph [0041]) and drives motors (324, 326, 328) functioning as electric generators for energy regeneration purposes (paragraph [0050]). 
However, Wojcicki is silent to the specific application of the hydraulic pump arrangement for a wind turbine. 
Wu teaches the use of a hydraulic pump arrangement to actuate the wind turbine rotor blade pitching system (Fig.1). 

    PNG
    media_image1.png
    295
    440
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the hydraulic pump system disclosed by Wojcicki to wind turbine application disclosed by Wu. Doing so includes the benefit for enhancing energy capture, mitigating operational load, stalling and aerodynamic braking (the 3rd paragraph in Introduction section of Wu).

Regarding claim 14, Wojcicki in view of Wu teach the wind turbine according to claim 13.  Wojcicki further teaches wherein the supervisory controller (now servicing as the wind turbine controller) is configured to generate a reference quantity for each consumer (that responds to control signals from the human operator of the power shovel and other signals to control the hydraulic actuators 22, 23, 24, and 25 to operate the shovel as desired) and to forward the reference quantities to the corresponding hydraulic pump arrangements (paragraph [0021]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wojcicki, as applied to claim 1 above, and in view of Yakushigawa et al. (US20140096581A1).

Regarding claim 15, Wojcicki teaches the hydraulic pump arrangement according to claim 1. Wojcicki teaches wherein the outlet is connected to the common confluence via the bypass valve, and is connected to the return line via the bypass valve. Therefore, Wojcicki does not teach wherein the outlet is connected to the common confluence via a first line, and is connected to the return line via the bypass valve as a second line.
Yakushigawa teaches an extrusion press which has a plurality of variable capacity type hydraulic pumps connected to it in parallel for supplying working oil to hydraulic cylinders of the extrusion press, uses a preset working speed as the basis to find the required discharge rate of the hydraulic pumps, and selectively controls the drive operations of the hydraulic pumps, wherein the order of selection of the hydraulic pumps which are selectively controlled in drive operation is controlled by a program which progressively advances when a predetermined number of molding cycles are completed (abstract). Fig.1 shows that the extrusion press comprising a plurality of motor pump units (10A/11A, 10B/11B, 10C/11C, and 10D/11D) [para. 0036] connected to a common confluence (the line connecting the solenoid valve 16 supplying pressurized oil to a main cylinder 20 and the line connecting the solenoid valve 17 supplying pressurized oil to side cylinders 21 [para. 0037]). As shown in Fig.1, each motor-pump unit comprises a pump (10A-10D) configured to provide pressurized fluid at an outlet; a motor (11A-11D) arranged to drive the pump; and a bypass valve (14A-14D) configured to relieve pressure at the pump outlet. The outlet is connected to the common confluence via a first line, and is connected to a return line via the bypass valve via a second line, as shown in the following annotated Fig.1 in Yakushigawa.
Wojcicki and Yakushigawa are considered analogous art to the claimed invention because they are in the same field of hydraulic pump arrangement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor-pump unit in Wojcicki to provide the outlet of each pump is connected to the common confluence via a first line, and is connected to a return line via the bypass valve via a second line, as taught by Yakushigawa. The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 


    PNG
    media_image2.png
    471
    527
    media_image2.png
    Greyscale
 

Response to Arguments
Applicant's arguments, see Remarks Pgs. 6-9, filed 8/30/2022, with respect to the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections have been fully considered and are not persuasive.  
Applicant’s Argument #1:
Regarding claims 1-12, applicant argues that in Wojcicki fluid from the primary supply line of the DMPs 26-29 must pass through a valve before reaching the supply lines 66-69. There is no way for pressurized fluid to flow from the DMPs directly to the supply lines 66-69; Wojcicki does not teach an outlet of the DMPs 26- 29 being connected both to the supply lines 66-69 and to a return line via valves 84-99.  The amendment clarifies that there is a path/line from the outlet to the common confluence that does not require the pressurized fluid to flow through a bypass valve, as is required by Wojcicki. The pressurized fluid can flow through a separate line through the bypass valve connected to the return line. Therefore, Wojcicki does not teach each and every element of amended claim 1.
Examiner’s Response #1:
The applicant’s arguments are noted, but are moot in view of the new grounds of rejection of claim 1 above. Wojcicki teaches wherein fluid from the primary supply line of a motor pump unit (e.g. motor pump unit 33; motor pump unit 31) passes through a valve (distribution valve 96; distribution valve 84) and then also through a check valve - before reaching a common confluence (boom supply line 66) (Fig.2 and [para. 0022]), which means that motor pump units (e.g., motor pump unit 33; motor pump unit 31) indirectly connect to a common confluence (boom supply line 66), which is further connected to a return line (the reservoir return line 72 [para. 0022]). Therefore, Wojcicki teaches wherein the outlet is connected to the common confluence (i.e., supply line 66), and is connected to a return line (the reservoir return line 72) via the bypass valve. Note that the limitations in claim 1 do not require the outlet directly connects the common confluence, and does not require that the pressurized fluid flow towards the common confluence and the return line via two separate lines. Only claim 15 requires wherein the outlet is connected to the common confluence via a first line, and is connected to the return line via the bypass valve via a second line, and the claimed limitations are also taught by Yakushigawa (US20140096581A1) as outlined in the rejection of claim 15 above.  Examiner further notes that the claim uses the transitional phrase “comprises”, which is inclusive or open ended and does not exclude additional, unrecited elements or method steps [MPEP 2111.03]. Therefore, Wojcicki teaches the claimed limitations. 
Applicant’s Argument #2:
Regarding claim 13-14, applicant argues that because claims 13-14 depend from independent claim 1, if independent claim 1 is allowable, claims 13-14 are likewise allowable. 
Examiner’s Response #2:
Based on the above response #1 and the new grounds of rejection of claim 1 above, the independent claim 1 is still rejected under 35 U.S.C. §102.  

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795


/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795